Name: Council Regulation (EEC) No 1776/76 of 20 July 1976 supplementing Regulation (EEC) No 620/71 as regards the outline provisions for contracts for the sale of flax and straw
 Type: Regulation
 Subject Matter: competition;  plant product
 Date Published: nan

 No L 199/4 Official Journal of the European Communities 24. 7 . 76 COUNCIL REGULATION (EEC) No 1776/76 of 20 July 1976 supplementing Regulation (EEC) No 620/71 as regards the outline provisions for contracts for the sale of flax straw THE COUNCIL OF THE EUROPEAN COMMUNITIES, should indicate in the contract for the sale of flax straw that they have taken into account the guide price for linseed referred to in Article 1 of Regulation (EEC) No 569/76, HAS ADOPTED THIS REGULATION : Article 1 The following Article shall be inserted in Regulation (EEC) No 620/71 : 'Article 4a Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organiza ­ tion of the market in flax and hemp ('), as last amended by Regulation (EEC) No 814/76 (2 ), and in particular Article 6 thereof, Having regard to the proposal from the Commission , Whereas, under Article 4 of Council Regulation (EEC) No 620/71 of 22 March 1971 laying down outline provisions for contracts for the sale of flax and hemp straw (3 ), contracts between producers and buyers of flax straw must indicate the agreed selling price ; whereas this price is largely influenced by the value of linseed ; whereas this value corresponds to the guide price fixed under the special measures for linseed referred to in Regulation (EEC) No 569/76 (4 ) ; whereas, to enable producers of fibre flax to benefit in part from these measures, the contracting parties In the case of flax the contracting parties shall indicate in the contract that the selling price has been agreed taking into account the guide price for linseed referred to in Article 1 of Regulation (EEC) No 569/76.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 July 1976 . For the Council The President A. P. L. M. M. van der STEE (M OJ No L 146, 4 . 7 . 1970, p. 1 . (2 ) OJ No L 94, 9 . 4. 1976, p . 4 . (3 ) OJ No L 72, 26 . 3 . 1971 , p . 4. 4 ) OJ No L 67, 15 . 3 . 1976, p . 29 .